DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  It depends from claim 6 but should depend from claim 1 instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (WO 2018/225204; US 2020/0081577 provided as translation) in view of Tenuta (US 2014/0313156).
In regards to claim 6, Nomura discloses a sensor controller that is connected to a touch sensor including a plurality of sensor electrodes and is configured to detect, using the touch sensor, a touch position indicated by a passive pointer that does not transmit a signal and a pen position indicated by an active pen configured to transmit a downlink signal from a pen electrode disposed in a distal end of the active pen, the sensor controller comprising:
a processor (MCU 40) (Fig. 4 and paragraph 79); and
a memory storing instructions that, when executed by the processor, cause the sensor controller to (Fig. 4 and paragraph 79):
detect one or more candidate pen positions based on a level of the downlink signal in each of the plurality of sensor electrodes (paragraph 152);
determine the pen position in an active region at least partially surrounded by a bezel region (bezel region 3b) of a display device from the one or more candidate pen positions (Figs. 1, 22 and paragraph 152).
Nomura does not disclose detect a gesture performed by the active pen in the bezel region of the display device.
Tenuta discloses detect a gesture performed by the active pen in the bezel region of the display device (paragraph 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nomura with the teachings of Tenuta, bezel gesture detection because it adds more commands that can be exclusively made on the bezel.

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 17, 2022